Exhibit 10.1

 

ALLOS THERAPEUTICS, INC.

2000 STOCK INCENTIVE COMPENSATION PLAN

 

NONQUALIFIED STOCK OPTION LETTER AGREEMENT

(For Non-Employee Directors)

TO:         «To»

 

We are pleased to inform you that you have been selected by Allos Therapeutics,
Inc. (the “Company”) to receive a stock option (the “Option”) to purchase shares
(the “Option Shares”) of the Company’s Common Stock under the Company’s 2000
Non-Qualified Stock Option Plan (the “Plan”).

 

The terms of the Option are as set forth in this Agreement and in the Plan, a
copy of which is attached.  The Plan is incorporated by reference into this
Agreement, which means that this Agreement is limited by and subject to the
express terms and provisions of the Plan.  Capitalized terms that are not
defined in this Agreement have the meanings given to them in the Plan.

 

The most important terms of the Option are summarized as follows:

 

Grant Date:222

 

«GrantDate»

Grant ID:

 

«GrantID»

Number of Shares:

 

«NumberofShares»

Exercise Price:

 

$«ExercisePrice» per share

Expiration Date:

 

«ExpirationDate»

Vesting Base Date:

 

«VestingBaseDate»

Type of Option:

 

Nonqualified Stock Option

 

1.             Vesting and Exercisability:  The Option will vest and become
exercisable according to the following schedule:

 

Period of Continuous Service
From Vesting Base Date

Portion of Total Option
Which Is
Vested and Exercisable

To be determined

To be determined

 

2.             Termination Provisions:  The unvested portion of the Option will
terminate automatically and without further notice immediately upon termination
(voluntary or involuntary) of your service relationship with the Company or a
Related Corporation.  The vested portion of the Option will terminate
automatically and without further notice on the earliest of the following dates:

 

--------------------------------------------------------------------------------


 

(a)           three months after termination of your service relationship with
the Company or a Related Corporation for any reason other than for Cause,
Retirement, Disability or death;

 

(b)           one year after termination of your service relationship with the
Company or a Related Corporation by reason of Retirement, Disability or death;
and

 

(c)           the Expiration Date;

 

provided, however, that if the Company or a Related Corporation terminates your
service relationship for Cause, you will forfeit the unexercised portion of the
Option, including all vested and unvested shares, on the date you are notified
of your termination.  If you die while the Option is exercisable, the Option may
be exercised until one year after the date of death or the Expiration Date,
whichever is earlier.

 

Notwithstanding the foregoing, if you have at least five (5) years of continuous
service with the Company and/or a Related Corporation and have attained age 55
as of the date of termination of your service relationship with the Company or a
Related Corporation for any reason other than Cause, then you will be eligible
to exercise the vested portion of the Option during the remaining term of the
Option up to and including the Expiration Date.

 

It is your responsibility to be aware of the date your Option terminates.

 

3.             Method of Exercise:  You may exercise the Option by giving
written notice to the Company, in form and substance satisfactory to the
Company, which will state the election to exercise the Option and the number of
shares of Common Stock for which you are exercising the Option.  The written
notice must be accompanied by full payment of the exercise price for the number
of shares of Common Stock you are purchasing.

 

4.             Form of Payment:  You may pay the Option exercise price, in whole
or in part, in cash, by check or, unless the Plan Administrator determines
otherwise, by (a) tendering (either actually or by attestation) mature shares of
Common Stock (generally shares you have held for a period of at least six
months) having a fair market value on the day prior to the date of exercise
equal to the exercise price (you should consult your tax advisor before
exercising the Option with stock you received upon the exercise of an incentive
stock option); (b) if and so long as the Common Stock is registered under the
Securities Exchange Act of 1934, as amended, delivery of a properly executed
exercise notice together with irrevocable instructions to a broker to deliver
promptly to the Company the amount of sale or loan proceeds necessary to pay the
exercise price, all in accordance with the regulations of the Federal Reserve
Board; or (c) such other consideration as the Plan Administrator may permit.

 

5.             Withholding Taxes:  As a condition to the exercise of the Option,
you must make such arrangements as the Company may require for the satisfaction
of any federal, state or local withholding tax obligations that may arise in
connection with such exercise.  The Company has the right to retain without
notice sufficient shares of stock to satisfy the

 

2

--------------------------------------------------------------------------------


 

withholding obligation.  Unless the Plan Administrator determines otherwise, you
may satisfy the withholding obligation by electing to have the Company withhold
from the shares to be issued upon exercise that number of shares having a fair
market value equal to the amount required to be withheld (up to the minimum
required federal tax withholding rate).  The Company may also deduct from the
shares to be issued upon exercise any other amounts due from you to the Company.

 

6.             Limited Transferability:  During your lifetime only you can
exercise the Option.  The Option is not transferable except by will or by the
applicable laws of descent and distribution, unless the Plan Administrator
permits otherwise.  The Plan provides for exercise of the Option by a designated
beneficiary or the personal representative of your estate.

 

7.             Registration:  At the present time, the Company has an effective
registration statement with respect to the Option Shares.  The Company intends
to maintain this registration but has no obligation to do so.  In the event that
such registration ceases to be effective, you will not be able to exercise the
Option unless exemptions from registration under federal and state securities
laws are available; such exemptions from registration are very limited and might
be unavailable.  By accepting the Option, you hereby acknowledge that you have
read and understand Section 14.3 of the Plan.

 

8.             Binding Effect:  This Agreement will inure to the benefit of the
successors and assigns of the Company and be binding upon you and your heirs,
executors, administrators, successors and assigns.

 

9.             Limitation on Rights; No Right to Future Grants; Extraordinary
Item of Compensation:  By entering into this Agreement and accepting the grant
of the Option evidenced hereby, you acknowledge: (a) that the Plan is
discretionary in nature and may be suspended or terminated by the Company at any
time; (b) that the grant of the Option is a one-time benefit which does not
create any contractual or other right to receive future grants of options, or
benefits in lieu of options; (c) that all determinations with respect to any
such future grants, including, but not limited to, the times when options will
be granted, the number of shares subject to each option, the option price, and
the time or times when each option will be exercisable, will be at the sole
discretion of the Company; (d) that your participation in the Plan is voluntary;
(e) that the value of the Option is an extraordinary item of compensation which
is outside the scope of your employment or service contract, if any; (f) that
the Option is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; (g) that the vesting of the Option ceases upon termination of service
relationship with the Company for any reason except as may otherwise be
explicitly provided in the Plan or this Agreement or otherwise permitted by the
Plan Administrator; (h) that the future value of the underlying Option Shares is
unknown and cannot be predicted with certainty; and (i) that if the underlying
Option Shares do not increase in value, the Option will have no value.

 

3

--------------------------------------------------------------------------------


 

Please execute the following Acceptance and Acknowledgment and return it to the
Stock Plan Administrator.

 

 

Very truly yours,

 

 

 

 

ALLOS THERAPEUTICS, INC.

 

 

 

 

By

/s/  Michael E. Hart

 

 

 

Michael E. Hart

 

 

President and Chief Executive Officer

 

4

--------------------------------------------------------------------------------


 

ACCEPTANCE AND ACKNOWLEDGMENT

 

I, a resident of the State of                    , accept the Option described
in this Agreement and in the Plan, and acknowledge receipt of a copy of this
Agreement and a copy of the Plan.  I have read and understand the Plan.

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

Address

 

Taxpayer I.D. Number

 

 

 

 

 

 

5

--------------------------------------------------------------------------------